         Case 7:17-cv-06251-NSR Document 53 Filed 01/15/19 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK


HARRIET LOWELL, and WESTCHESTER
DISABLED ON THE MOVE, INC., individually
and on behalf of all others similarly situated,
                                                         Civil Action No. 7:17-CV-06251-NSR
                              Plaintiffs,
                                                              Rule 7.1 Statement
                 v.

LYFT, INC.,
                              Defendant.


       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel for

Defendant, Lyft, Inc. (“Lyft”) states that Lyft is a privately held corporation with no parent

corporation. Rakuten, Inc., a publicly held corporation trading on the Tokyo Stock Exchange,

owns more than ten percent (10%) of Lyft’s outstanding stock through a subsidiary.

Dated: January 15, 2019
       New York, New York


                                               Respectfully submitted,

                                               ARNOLD & PORTER KAYE SCHOLER LLP

                                            By: /s/ Sara L. Shudofsky
                                               Sara L. Shudofsky
                                               Harry K. Fidler
                                               Debra E. Schreck
                                               250 West 55th Street
                                               New York, NY 10019-9710
                                               T: (212) 836-7922
                                               F: (212) 836-8689
                                               sara.shudofsky@apks.com
                                               harry.fidler@apks.com
                                               debra.schreck@apks.com

                                               Attorneys for Defendant Lyft, Inc.
